Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2001

Maldonado v. Houstoun
Precedential or Non-Precedential:

Docket 97-1893




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Maldonado v. Houstoun" (2001). 2001 Decisions. Paper 140.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/140


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 27, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1893

EDWIN MALDONADO; MARIA DELORES MALDONADO,
individually and as next friends of Ana Maldonado, Pablo
Maldonado, Edwin Maldonado, Rey Maldonado, Y esenia
Maldonado, and Jose Maldonado, and on behalf of all
others similarly situated; MARIA ORTIZ; MICHAEL ORTIZ,
individually and as next friends of Julie Ortiz, Michael
Ortiz, and Angelica Ortiz, and on behalf of all other
similarly situated; KENSINGTON WELFARE RIGHTS
UNION; PHILADELPHIA WELFARE RIGHTS
ORGANIZATION, on behalf of themselves and their
members; TRAVELER'S AID SOCIETY OF PHILADELPHIA,
individually and on behalf of its clients

v.

FEATHER O. HOUSTOUN, Secretary of the
PENNSYLVANIA DEPARTMENT OF PUBLIC WELFARE;
DON JOSE STOVALL, Executive Director of the
PHILADELPHIA BOARD OF ASSISTANCE, both in their
official capacities,

Appellants

STAPLETON, ROSENN, Circuit Judges, and RESTANI,
Judge, United States Court of International T rade*



_________________________________________________________________
* The Honorable Jane A. Restani, Judge, United States Court of
International Trade, sitting by designation.
ORDER

The motion for attorneys' fees and costs in the above
matter is granted according to the Opinion Sur Motion for
Attorneys' Fees and Costs hereto attached.

        BY THE COURT:

        /s/Max Rosenn
        Circuit Judge

Dated: June 27, 2001

A True Copy:
Teste:

        Clerk of the United States Court of Appeals
        for the Third Circuit

                                2